Curia, per

Harper, J.
This was an action to recover an account for certain quantities of beer and cider shipped by the plaintiffs, in New-York, to the defendant, in Havan-nah. The only question made in the case respects the admissibility, as evidence to charge the defendant, of certain bills of lading, signed by the masters of vessels by which the ■articles had been shipped. In 1825, the defendant wrote to the plaintiffs repeated instructions to forward to him these articles by every vessel sailing from New-York to Ha-vannah. These instructions were, of course, in force, until revoked,; and the dealing of the parties continued till *328the latter end of 1827, when the account was closed. If the defendant had instructed the plaintiffs to send him a quantity of beer by a particular vessel, the signing of the bill of lading by the captain would have been not only an admission binding the defendant, but the act of an agent within the very scope of his authority. It can make no difference that the instructions were general, to send by every vessel. Every captain sailing from the port was an agent having the same authority. The motion is dismissed.
JohNsokt and O’Neall, JJ. concurred.